831 F.2d 298
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edward WAHL, Plaintiff-Appellee,v.S. James BELLISSIMO, III, Defendant-Appellant.
No. 86-1475
United States Court of Appeals, Sixth Circuit.
October 5, 1987.

ORDER
Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.


1
The appeal of this action came on to be heard on October 2, 1987, at which time counsel for the defendant-appellant conceded during oral argument, as is shown by the record, that a final judgment has not been entered in the district court inasmuch as the district court bifurcated the issues of liability and damages, and only the issue of liability has been decided to date by the district court.  As the issue of damages has not been determined by the district court, no appealable final judgment has been entered in the district court.  See Rudd Constr.  Equip Co., Inc. v. Home Ins. Co., 711 F.2d 54, 56 (6th Cir. 1983) ('A . . . judgment which resolves one aspect of the question of liability but leaves the issue of damages in dispute is neither 'final' within the meaning of 28 U.S.C. Sec. 1291 nor certifiable under Rule 54(b).').  See also Liberty Mutual Ins. Co. v. Wetzel, 424 U.S. 737 (1976).


2
Accordingly, it is ORDERED that this appeal be and it hereby is dismissed, and this case is remanded to the district court.